DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Claims status
2.	This office action is a response to an application filed on 11/06/2020 in which claims 1-17 and 26 are pending for examination.
Based on the Preliminary Amendment filed on 11/06/2020, the listing of claims replace all prior versions, and listings, of claims in the application.

                                           Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/06/2020.

                                                             Drawings
4.	The Examiner contends that the drawings submitted on 11/06/2020 are acceptable for examination proceedings.

         Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

6.	A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 2, 3, 4, 5, 6, 11, 12, 13, 17 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PENG et al. (US 2020/0213044 A1), hereinafter “Peng”.
Regarding claim 1, Peng discloses a method (Figs. 4-8, 12-13, method and an apparatus for sending a HARQ-ACK feedback codebook and a device) comprising: 
receiving at least one downlink transmission (Figs. 4-8, 7-8, step 701-702, 12-13, paragraphs [0077], [0106], [0115], HARQ-ACK information for data scheduled by using the first DCI); 
(Figs. 4-8, 7-8, step 701-702, 12-13, paragraphs [0111], [0112], HARQ-ACK information includes HARQ-ACK information of a CBG included in a TB scheduled by using the DCI); 
determining whether to generate a second hybrid automatic repeat request-acknowledgement sub-codebook (Figs. 4-8, 7-8, step 701-702, 12-13, paragraphs [0086], [0107], [0108], [0109], HARQ-ACK feedback codebook determined based on the type of the DCI and a type of the HARQ-ACK feedback codebook for  e.g.  fig.4 - CC1_D(6,5) + CC2_D(6,6)); and 
transmitting a hybrid automatic repeat request-acknowledgement codebook, wherein the hybrid automatic repeat request- acknowledgement codebook (Figs. 12-13, paragraphs [0118], [0153], first sub-codebook is generated for data scheduled by using the first DCI, and the second sub-codebook is generated for data scheduled by using the second DCI) comprises the first hybrid automatic repeat request-acknowledgement sub-codebook in response to the second hybrid automatic repeat request-acknowledgement sub-codebook determined not to be generated (Figs. 12-13, paragraphs [0118], [0153], 1st codebook (TB2-CBG 1,  TB2-CBG 2 , TB4-CBG 1 , TB4-CBG 1), or comprises the first hybrid automatic repeat request-acknowledgement sub- codebook and the second hybrid automatic repeat request- acknowledgement sub-codebook in response to the second hybrid automatic repeat request-acknowledgement sub-codebook determined to be generated (Figs. 12-13, paragraphs [0118], [0153], 1st codebook (TB2-CBG 1,  TB2-CBG 2 , TB4-CBG 1 , TB4-CBG 1) + 2nd codebook (TB3-ACK, TB5-ACK)).  

Regarding claim 2, Peng discloses each bit in the first hybrid automatic repeat request-acknowledgement sub-codebook corresponds to one transport block of the at least one downlink transmission (paragraphs [0111], [0112], CBG-level HARQ-ACK information means that the HARQ-ACK information includes HARQ-ACK information of a CBG included in a TB scheduled by using the DCI; therefore, the CBG-level HARQ-ACK information usually occupies a plurality of bits, and each CBG corresponds to one-bit HARQ-ACK information), and each bit in the second hybrid automatic repeat request-acknowledgement sub-codebook corresponds to one code block group of one transport block of the at least one downlink transmission (paragraphs [0111], [0112], TB-level HARQ-ACK information means that the HARQ-ACK information is HARQ-ACK information of a TB, and the TB-level HARQ-ACK information occupies one bit (when all CBs included in the TB are successfully decoded and a CRC check of the TB succeeds, the bit is an ACK; otherwise, the bit is a NACK)).

Regarding claim 3, Peng discloses each bit in the first hybrid automatic repeat request-acknowledgement sub-codebook corresponds to one code block group of one transport block of the at least one downlink transmission, and each bit in the second hybrid automatic repeat request-acknowledgement sub-codebook corresponds to one transport block of the at least one downlink transmission (Fig. 7, paragraphs [0106], [0115], a plurality of time units corresponding to at least one carrier, where a type of the DCI is a first DCI type or a second DCI type, the first DCI is used to indicate to feed back CBG-level HARQ-ACK information for data scheduled by using the first DCI, and the second DCI is used to indicate to feed back TB-level HARQ-ACK information for data scheduled by using the second DCI).

Regarding claim 4, Peng discloses in response to the second hybrid automatic repeat request-acknowledgement sub-codebook determined to be generated, generating at least one bit for the second hybrid automatic repeat request-acknowledgement sub-codebook (Figs, 8, 9A-9B, paragraph [0121], generating a semi-persistent HARQ-ACK feedback codebook shown in Figs. 9A-9B, and a size of the codebook is 8 bits. All HARQ-ACK information, of the first TB, corresponding to the first and second bits is a NACK (because DCI used to schedule the TB is lost), the third and fourth bits correspond to CBG-level HARQ-ACK information of the second TB (the TB is scheduled by using the first DCI, and it is assumed that a quantity of CBGs of the TB is 2), the fifth bit corresponds to TB-level HARQ-ACK information of the third TB (the TB is scheduled by using the second DCI), the sixth bit may be a default NACK, or may be the TB-level HARQ-ACK information of the third TB again, and the seventh and eighth bits correspond to CBG-level HARQ-ACK information of the fourth TB (the TB is scheduled by using the first DCI, and it is assumed a quantity of CBGs of the TB is 2)).

Regarding claim 5, Peng discloses in response to the second hybrid automatic repeat request-acknowledgement sub-codebook determined to be generated, generating one bit for the second hybrid automatic repeat request-acknowledgement sub-codebook (Figs, 8, 9A-9B, paragraph [0121], generating a semi-persistent HARQ-ACK feedback codebook shown in Figs. 9A-9B, and a size of the codebook is 8 bits. All HARQ-ACK information, of the first TB, corresponding to the first and second bits is a NACK (because DCI used to schedule the TB is lost), the third and fourth bits correspond to CBG-level HARQ-ACK information of the second TB (the TB is scheduled by using the first DCI, and it is assumed that a quantity of CBGs of the TB is 2), the fifth bit corresponds to TB-level HARQ-ACK information of the third TB (the TB is scheduled by using the second DCI), the sixth bit may be a default NACK, or may be the TB-level HARQ-ACK information of the third TB again, and the seventh and eighth bits correspond to CBG-level HARQ-ACK information of the fourth TB (the TB is scheduled by using the first DCI, and it is assumed a quantity of CBGs of the TB is 2)).

Regarding claim 6, Peng discloses in response to the second hybrid automatic repeat request-acknowledgement sub-codebook determined to be generated, generating M bits for the second hybrid automatic repeat request-acknowledgement sub-codebook, wherein M is the configured maximum number of code block groups per transport block across all the carriers configured with code block group-based retransmission (Figs, 8, 9A-9B, paragraphs [0077], [0121], codebook generation manner in HARQ-ACK multiplexing: a semi-persistent codebook or a dynamic codebook).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. (US 2020/0213044 A1), hereinafter “Peng” in view of Yin et al. (US 2020/0374045 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/616,351 filed on 01/11/2018), hereinafter “Yin”.
Regarding claim 7, Peng discloses the method according to claim 1.
Peng does not explicitly discloses “generating a second hybrid automatic repeat request-acknowledgement sub-codebook is determined based on whether the at least one downlink transmission is only mapped to the first hybrid automatic repeat request-acknowledgement sub-codebook”.
However, Yin from the same or similar field of endeavor discloses generating a second hybrid automatic repeat request-acknowledgement sub-codebook is determined based on whether the at least one downlink transmission is only mapped to the first hybrid (paragraph [0118], Fallback DCI and HARQ-ACK codebook determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “generating a second hybrid automatic repeat request-acknowledgement sub-codebook is determined based on whether the at least one downlink transmission is only mapped to the first hybrid automatic repeat request-acknowledgement sub-codebook” as taught by Yin, in the system of Peng, so that it would provide codebook determination of HARQ-ACK multiplexing with fallback downlink control information (DCI) and code block group (CBG) configurations (Yin, paragraph [0002]).

Regarding claim 16, Peng discloses in response to there being a single downlink transmission, determining the hybrid automatic repeat request- acknowledgement codebook to comprise only the first hybrid automatic repeat request-acknowledgement sub-codebook (Figs. 4-8, 7-8, step 701-702, 12-13, paragraphs [0077], [0106], [0115], HARQ-ACK information for data scheduled by using the first DCI); and
in response to there being more than one downlink transmission, partly transmitted on a carrier configured with transport block-based retransmission or on a carrier configured with code block group-based retransmission and scheduled by downlink control information format 1 0, and partly transmitted on a carrier configured with code block group-based retransmission and scheduled by DCI downlink control information format 1 1, determining the hybrid automatic repeat request-acknowledgement codebook to comprise the first hybrid automatic repeat request-acknowledgement sub-codebook (Figs. 4-8, 7-8, step 701-702, 12-13, paragraphs [0106], [0115], DCI in a plurality of time units corresponding to at least one carrier, where a type of the DCI is a first DCI type or a second DCI type, the first DCI is used to indicate to feed back CBG-level HARQ-ACK information for data scheduled by using the first DCI, and the second DCI is used to indicate to feed back TB-level HARQ-ACK information for data scheduled by using the second DCI).
Peng does not explicitly discloses “in response to there being more than one downlink transmission transmitted on a carrier configured with transport block- based retransmission or on a carrier configured with CBG code block group- based retransmission and scheduled by downlink control information format 1 0, determining the 
hybrid automatic repeat request- acknowledgement codebook to comprise only the first  hybrid automatic repeat request-acknowledgement sub-codebook; and in response to there being more than one downlink transmission transmitted on a carrier configured with 
code block group-based retransmission and scheduled by downlink control information format 1 1, determining the hybrid automatic repeat request-acknowledgement codebook to comprise only the first hybrid automatic repeat request-acknowledgement sub- codebook”.
However, Yin from the same or similar field of endeavor discloses in response to there being more than one downlink transmission transmitted on a carrier configured with transport block- based retransmission or on a carrier configured with CBG code block group- based retransmission and scheduled by downlink control information format 1 0, determining the hybrid automatic repeat request- acknowledgement codebook to comprise only the first  hybrid automatic repeat request-acknowledgement sub-codebook (paragraph [0122], Approach 1, fallback DCI is treated the same as a regular DCI, and CBG level is reported regardless DCI formats); and 
in response to there being more than one downlink transmission transmitted on a carrier configured with code block group-based retransmission and scheduled by downlink control information format 1 1, determining the hybrid automatic repeat request-acknowledgement codebook to comprise only the first hybrid automatic repeat request-acknowledgement sub- codebook (paragraph [0075], regular DCI may be used for indicating the number of CBGs per TB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “in response to there being more than one downlink transmission transmitted on a carrier configured with transport block- based retransmission or on a carrier configured with CBG code block group- based retransmission and scheduled by downlink control information format 1 0, determining the hybrid automatic repeat request- acknowledgement codebook to comprise only the first  hybrid automatic repeat request-acknowledgement sub-codebook; and in response to there being more than one downlink transmission transmitted on a carrier configured with code block group-based retransmission and scheduled by downlink control information format 1 1, determining the hybrid automatic repeat request-acknowledgement codebook to comprise only the first hybrid automatic repeat request-acknowledgement sub- codebook” as taught by Yin, in the system of Peng, so that it would provide codebook determination of HARQ-ACK multiplexing with fallback downlink control information (DCI) and code block group (CBG) configurations (Yin, paragraph [0002]).
0, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. (US 2020/0213044 A1), hereinafter “Peng” in view of Huang et al. (US 2019/0306841 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/649,399 filed on 03/28/2018), hereinafter “Huang”.
Regarding claim 8, Peng discloses the method according to claim 1.
Peng does not explicitly discloses “receiving an indicator for indicating a number of hybrid automatic repeat request- acknowledgement sub-codebooks, and generating the second hybrid automatic repeat request-acknowledgement sub-codebook based on the received indicator”.
However, Huang from the same or similar field of endeavor discloses receiving an indicator for indicating a number of hybrid automatic repeat request- acknowledgement sub-codebooks, and generating the second hybrid automatic repeat request-acknowledgement sub-codebook based on the received indicator (paragraphs [0246], [0279]-[0284], DCI format 0 1 is used for the scheduling of PUSCH in one cell; 1st downlink assignment index—1 or 2 bits(1 bit for semi-static HARQ-ACK codebook; 2 bits for dynamic HARQ-ACK codebook with single HARQ-ACK codebook); 2nd downlink assignment index—0 or 2 bits (2 bits for dynamic HARQ-ACK codebook with two HARQ-ACK sub-codebooks; 0 bit otherwise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving an indicator for indicating a number of hybrid automatic repeat request- acknowledgement sub-codebooks, and generating the second hybrid automatic repeat request-acknowledgement sub-codebook based on the received indicator” as taught by Huang, in the system of Peng, so that it would provide  high data throughput in order to realize (Huang, paragraph [0004]).

Regarding claim 9, Peng discloses the method according to claim 1.
Peng does not explicitly discloses “receiving an indicator for indicating whether the second hybrid automatic repeat request- acknowledgement sub-codebook exists, and generating the second hybrid automatic repeat request-acknowledgement sub-codebook based on the received indicator”.
However, Huang from the same or similar field of endeavor discloses receiving an indicator for indicating whether the second hybrid automatic repeat request- acknowledgement sub-codebook exists, and generating the second hybrid automatic repeat request-acknowledgement sub-codebook based on the received indicator (paragraphs [0246], [0279]-[0284], DCI format 0 1 is used for the scheduling of PUSCH in one cell; 1st downlink assignment index—1 or 2 bits(1 bit for semi-static HARQ-ACK codebook; 2 bits for dynamic HARQ-ACK codebook with single HARQ-ACK codebook); 2nd downlink assignment index—0 or 2 bits (2 bits for dynamic HARQ-ACK codebook with two HARQ-ACK sub-codebooks; 0 bit otherwise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving an indicator for indicating whether the second hybrid automatic repeat request- acknowledgement sub-codebook exists, and generating the second hybrid automatic repeat request-acknowledgement sub-codebook based on the received indicator” as taught by Huang, (Huang, paragraph [0004]).

Regarding claim 10, Peng in view of Huang disclose the method according to claim 8.
Huang further discloses the indicator is included in downlink control information (paragraphs [0246], [0279]-[0284], DCI format 0 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indicator is included in downlink control information” as taught by Huang, in the system of Peng, so that it would provide  high data throughput in order to realize the rapid rise in demand for communication of large amounts of data to and from mobile communication devices that communicate with Internet Protocol (IP) data packets and multimedia services (Huang, paragraph [0004]).

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414